Title: To James Madison from George W. Erving, 1 December 1808
From: Erving, George W.
To: Madison, James



Sir
Aranjuez Decr. 1. 1808.

With my dispatch No. 55 (Novr. 11th.), I had the honor to submit to you copies of my replies to the Spanish Secretary of state, his note of Novr. 7. (copy of which was transmitted by dispatch No. 54) respectg. a negotiation apprehended to have been opened at Washington by the French Minister, for the Sale of the Floridas to the United States.  In Several Subsequent interviews with Mr. Cevallos I have taken occasion to insist upon what is contained in those replies, and to adduce other obvious Reasons against the credibility of the report referred to; and it now appears to me that the concern which it had created is for the present Entirely dissipated.
In a postscript of my said dispatch No. 55 I mentioned that Mr. Cevallos had in conversation touched upon other supposed grievances, and vexations as he thought of an hostile character, Exercised by some of our officers commanding on the Georgia frontier, & which he intended to detail to me in a note: Copies of the promised note (dated Novr. 12th.) and of my reply thereto (dated Novr. 16) numbered 1 & 2 are herewith inclosed.  In this last communication of the Spanish Minister I presume Sir that you will remark a mode of treating the subject, and a style in the expression, not conforming to the Enlightened views and conciliatory dispositions, by which I have before given my opinion that the policy of the actual government towards the United States woud be characterized; but on the contrary, that you will Recognize in it precisely the antient temper and manner of Mr. Cevallos under the weak administration of Charles the 4th: this is in fact the more remarkable, as according to the present constitution of this government, the minister for foreign affairs, as well as the head of Every other department, is controuled, or to Speak more correctly Entirely directed by a section of the Supreme Junta; in fine is reduced to be a mere cheif Secretary of that section rather than a Minister: but by the Conversations which I have had upon the Subject of the note in question as well with the president of the Junta, who is also president of the Section of foreign affairs, as with Mr. Cevallos himself; I clearly perceive that in this affair the latter has been left entirely to his own discretion; owing partly to the unacquaintance of Count Florida-blanca with that vexatious, irritating, & unfriendly policy, pursued by Spain during the late years of his retirement, & total abstraction from publick affairs; but principally to the actual critical Situation of the interior, which necessarily absorbs his whole care & concern: I have therefore in my reply to Mr. Cevallos endeavoured to awaken the attention of the present government to the erroneous & unjust policy of the past, & have Expatiated more fully on this with the president in conversation, expressing surprize & regret in finding that Mr. Cevallos is permitted to treat those affairs in a manner so calculated to destroy the hope of a favorable change in the dispositions of Spain towards the United States: I find that his highness has not yet Seen my reply to Mr. Cevallos.  He now promises however the most particular attention to the Subject and assures me that no means shall be omitted on his part, for cultivating the very best understanding & most friendly Relations with our government.
With my aforementioned dispatch No. 55 was also transmitted copy of Mr. Cevallos his note of Novr. 6 communicating the decision of the supreme Junta respecting the vessels detained at Algesiras: No. 3 of the inclosures is a copy of my reply thereto.
This also is a subject which as appears to me the section of state has not Examined with the attention which it merits; in which I find Mr. Cevallos very much attached to the old course of proceeding, and which therefore I have urged the President of the Junta to take into his special consideration, with a view to obtain consistency at least in the decision of the government, by such alterations as may bring that decision into conformity with the principles & views upon which it is professed to have been founded.  Herein however I forsee that there will be very considerable difficulty, not from any deficiency of good disposition in the president, or in the Junta; nor from the corrupt intrigues of those interested in arresting or impeding the course of a just policy, acting upon the governmt as formerly; but from certain Embarrassing considerations necessarily attending a new government constituted as this has been; as yet not firmly Established; having a great many domestick political difficulties to Encounter; and a vigorous enemy pressing upon it.  In fine, tho’ in all that relates to the preservation of the country, the necessity of the case, the patriotism generally prevailing, or wherever that principle be deficient, the no less powerful motive fear; give to the Junta an absolute controul over the resources of the people, & ensure a perfect & prompt obedience to its ordinances; yet, in all which is not connected with that first object, its administration must in Some degree temporize; it cannot for the present assume all the vigor & decision which belong to its character, & which in a more favorable state of things it will doubtless develope.  I have the honor to be Sir With the Most perfect Respect & consideration Your very Obt. St.

George W Erving

